DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to claims 1-3, 8-13 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-13 and 18- 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Kang at al(US 2016/0249348 A1) in view of Lim et al(US 9,277,539 B2) further in view of Kim et al(US 2017/0265155 A1).

Regarding claims 1 and 11, Kang ‘348 teaches, a signal transmission apparatus( para 130 and Figs. 9-10, the user equipment 200 for transmitting signal to the base station), comprising: a transceiver, configured to receive configuration information sent by a network device(para 72, 117-118 and Fig. 9, the UE receiving configuration information as a form of RRC or DCI), wherein the configuration information is configured to instruct the signal transmission apparatus  to send a reference signal ( para 72,  118-119 and Fig. 9, the UE receiving scheduling information that indicates to the UE to transmit reference signal), and a resource  for transmitting the reference signal is determined based on a public cell identity of a 
Kang ‘348 does not explicitly teach, sending, by the signal transmission apparatus, the reference signal based on the configuration information by using the resource to at least one other the signal transmission apparatus in a neighboring cell.
Lim ‘539 teaches, sending, by the terminal device, the reference signal based on the configuration information by using the resource to at least one other terminal device in a neighboring cell ( col 12, lines 36-39 and Fig. 2-4, UE1 in Cell A transmitting reference signal to  UE2 in a neighboring Cell B using resources configured by a base station).

The combination of Kang ‘348 and Lim ‘539 does not explicitly teach, calculating a resources index of the resource according to a predefined criterion based on the public cell identity of the cell to which the signal transmission apparatus belongs; and determining the resource based on the resource index of the resource, wherein the resource index is a symbol index, a frequency index, or an orthogonal cover code (OCC) index of the reference signal.  
Kim ‘155 teaches, calculating a resources index of the resource according to a predefined criterion based on the public cell identity of the cell to which the signal transmission apparatus belongs( see equation 11 and paragraph 287, the method of calculating  subcarrier index and  symbol index based on cell ID to determine the resources for transmitting reference signal) ; and determining the resource based on the resource index of the resource( see equation 11 and paragraph 287, calculating  subcarrier index and  symbol index based on cell ID to determine the resources for transmitting reference signal), wherein the resource index is a symbol index, a frequency index, or an orthogonal cover code(OCC) index of the reference signal( see equation 11 and paragraph 287, calculating  subcarrier index and  symbol index based on cell ID  for transmitting reference signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by including the reference signal transmission resource of Kim ‘155, since such modification would provide a method and a 
Regarding claims 2, 9, 12 and 19, the combination of Kang ‘348, Lim ‘539 and Kim ‘155 teaches, 10wherein the resource used to transmit the reference signal comprises at least one of the following: a symbol used to transmit the reference signal, a subcarrier used to transmit the reference signal, a cyclic shift of the reference signal, and an orthogonal cover code of the reference signal (see Kang ‘348, para 120 and Fig. 9, the cyclic shift and Orthogonal Cover Code are used for transmitting the reference signal).  
15 	Regarding claims 3, 10, 13 and 20 the combination of Kang ‘348, Lim ‘539 and Kim ‘155 teaches, wherein the reference signal is a first-type reference signal and/or a second-type reference signal(see Kang ‘348, para 120, the UE transmitting SRS and DM-RS)  , the first-type reference signal is a sounding reference signal (SRS) or a first demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE transmitting SRS reference signal), and the second-type reference signal is a channel state information-reference signal (CSI-RS) or a second demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE DMRS reference signal).  
Regarding claims 8 and 18, Kang ‘348 teaches, a signal transmission apparatus( para 129 and Figs. 9-10, base station 100 ) , comprising: a carrying unit, configured to add configuration information onto a physical channel (para 72, 117-118 and Fig. 9, the BS transmitting configuration information (DCI ) using physical downlink control channel (PDCCH) ), wherein the configuration information is used to instruct a terminal device to send a reference signal( para 72,  118-119 and Fig. 9, the BS transmitting scheduling information that indicates to the UE to transmit reference signal), and a resource used to transmit the reference 
Kang ‘348 does not explicitly teach, to enable the terminal device to send the reference signal based on the configuration information by using the resource to at least one other terminal device in a neighboring cell.
Lim ‘539 taches, to enable the terminal device to send the reference signal based on the configuration information by using the resource to at least one other terminal device in a neighboring cell (col 12, lines 36-39 and Fig. 2-4, base station sending resource configuration to UE1, to enable UE1 in Cell A transmit reference signal to UE2 in a neighboring Cell B using resources configured by the base station).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating the reference signal transmitting method of Lim ‘539, since such modification would enable to efficiently perform inter-cell D2D communication, as suggested by Lim ‘539 (see col 5 lines 3-5).
The combination of Kang ‘348 and Lim ‘539 does not explicitly teach, calculating a resources index of the resource according to a predefined criterion based on the public cell identity of the cell to which the signal transmission apparatus belongs; and determining the 
Kim ‘155 teaches, calculating a resources index of the resource according to a predefined criterion based on the public cell identity of the cell to which the signal transmission apparatus belongs( see equation 11 and paragraph 287, the method of calculating  subcarrier index and  symbol index based on cell ID to determine the resources for transmitting reference signal) ; and determining the resource based on the resource index of the resource( see equation 11 and paragraph 287, calculating  subcarrier index and  symbol index based on cell ID to determine the resources for transmitting reference signal), wherein the resource index is a symbol index, a frequency index, or an orthogonal cover code(OCC) index of the reference signal( see equation 11 and paragraph 287, calculating  subcarrier index and  symbol index based on cell ID  for transmitting reference signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by including the reference signal transmission resource of Kim ‘155, since such modification would provide a method and a device for selecting a synchronization signal for device to device communication in the wireless communication system, as suggested by Kim ‘155(see para 7).
Regarding claim 21 the combination of Kang ‘348, Lim ‘539 and Kim ‘155 teaches,, wherein the resource index is the symbol index of the reference signal, and a value of the symbol index is equal to 4(PCImod2)+1(  see Kim ‘155,  equation 11 and paragraph 287, the method of calculating  symbol index based on cell ID to determine the resources for transmitting reference signal).  
Regarding claim 23 the combination of Kang ‘348, Lim ‘539 and Kim ‘155 teaches wherein the resource index is the OCC index of the reference signal, and a value of the OCC index is equal to PCImod(  see Kim ‘155, equation 12 and paragraph 294, the method of calculating  orthogonal cover code based on cell ID to determine the resources for  reference signal).  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348, Lim ‘539 and  Kim ‘155 as applied to claims above, and further in view of Chandrasekhar et al(US 2012/0243500 A1) .
Regarding claims 6 and 16,  the combination of Kang ‘348 and Lim ‘539 teaches, the at least one public cell identity comprises the 10public cell identity of the cell to which the terminal device belongs( para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal).
The combination of Kang ‘348, Lim ‘539 and Kim ‘155 does not explicitly teach, 5wherein the resource is determined by the terminal device from at least one candidate resource based on the public cell identity of the cell to which the terminal device belongs and a first mapping relationship, the first mapping relationship is used to indicate a correspondence between at least one public cell identity and the at least one candidate resource.  
Chandrasekhar ‘500 teaches, wherein the resource is determined by the terminal device from at least one candidate resource based on the public cell identity of the cell to which the terminal device belongs and a first mapping relationship( para 124, 125  and Claim 1, determining resources for transmitting CSI reference signal based on cell Id to the reference signal resource  mapping), the first mapping relationship is used to indicate a correspondence between at least one public cell identity and the at least one candidate resource( para 124, 125  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating resource reference signal resource mapping taught by Chandrasekhar ‘500, since such modification provides apparatus/method that is capable of reducing signaling overhead, as suggested by Chandrasekhar ‘500(see para 25, 27).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348, Lim ‘539 and  Kim ‘155 as applied to claims above, and further in view of Kim et al (US 10873489 B2).

Regarding claims 7 and 17, the combination of Kang ‘348, Lim ‘539 and Kim ‘155 teaches, wherein the sending, by the terminal device, the reference signal based on the configuration information by using the resource (see para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on scheduling information (configuration) and the resources determined according to the physical cell ID).  
The combination of Kang ‘348, Lim ‘539 and  Kim ‘155 does not explicitly teach, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource.  
Kim ‘489 teaches, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource (see column 20 lines 14-33 and Fig. 5, UE determining resources for transmitting reference signal to another 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating reference signal transmission method/system of Kim ‘489 since such modification would reduce procedures of an eNB, reduce power consumption of devices participating in the D2D, increase data transmission speed, increase network capacity, and enlarge a cell coverage and the like, as suggested by Kim ‘489(see para 4-5).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348, Lim ‘539 and  Kim ‘155 as applied to claims above, and further in view of Zhang et al (CN 105472529 A)  published on April 6, 2016(see attached translation).

Regarding claims 22, the combination of Kang ‘348, Lim ‘539 and  Kim ‘155 teaches, wherein the resource index is the frequency index of the reference signal, the frequency index is a frequency-domain start location of the reference signal in each slot, and a value of the frequency index is equal to PClmd3.
Zhang ‘529 teaches, wherein the resource index is the frequency index of the reference signal, the frequency index is a frequency-domain start location of the reference signal in each slot, and a value of the frequency index is equal to PCImd3( see beginning of page 6, i.e.,  UE further determines the frequency domain index of RU wherein c=PCImod3 is a cell specific frequency shift, PCI is a current cell ID).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/            Primary Examiner, Art Unit 2474